        Case 9:21-po-05033-KLD Document 5 Filed 09/13/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION



UNITED STATES OF AMERICA,                    Case No. 9:21-PO-5033-KLD

                   Plaintiff,                VIOLATION: FBDW00G1

vs.                                          DISPOSITION CODE: PF

GARRET K HUNTER,                             ORDER ACCEPTING
                                             PLEA LETTER
                   Defendant.



      Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated May 19, 2021, advising Plaintiff has reached an agreement with

Defendant. Plaintiff has agreed to reduce the total amount due on the violation

notice from $230.00 to $115.00, and Defendant has agreed to forfeit that amount.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $115.00, which has been paid in full.

      DATED this 13th day of September, 2021.



                                       ____________________________________
                                       ____
                                          ________________________________
                                       KATHLEEN L    L. DE
                                                        DESOTO
                                                         ESOTO
                                       United States Magistrate Judge
